Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The instant office action having application number 16/666,788, filed on October 29, 2019, has claims 1-20 pending in this application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/29/2019. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 USC 101 because the claimed invention is directed to non-statutory subject matter.
Claim 1 and 13 are rejected under 35 U.S.C. 101 because the claims recite "A data management  system", however the claim's limitations do not include any physical structure to perform the steps recited in the claim, furthermore the claim fails to disclose a physical article or object associated with the claimed system. These claims lack the necessary physical articles or objects to constitute a machine or a manufacture within the meaning of 35 USC 101. They are clearly not a series of steps or acts to be a process nor are they a combination of chemical compounds to be a composition of matter. As such, they fail to fall within a statutory category. They are, at best, functional descriptive material per se.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 8-9 are rejected under 35 USC 103(a) as being un-patentable over Padilha et al. (US 11037227 B1) (hereinafter Padilha) in view of Pinski et al. (US 20190087892 A1) (hereinafter Pinski).
As per claim 1, Padilha discloses a blockchain node configured to store on-chain data on blockchain [there is one transaction that requires on-chain interaction, col. 20, line 8;A storage contract renewal is a single on-chain interaction, that should happen once within the duration of the previous PUT or EXT contract, col. 22, line 36]; and a service server, upon receiving a service request associated with the original data from a client [the renter 110 sends a request to the host 105 to renew the storage contract (process 815), col. 21, line 64 (its understood that the renter is interpreted as the client and the renewing the contract is interpreted as original data)], i) accessing off-chain data stored in a storage node or recording off-chain data in the storage node according to the service request [The second phase is performed in a peer-to-peer and off-chain fashion, up to the point that a download contract proposal is accepted, col. 27, line 51 (it is understood that downloading the contract is being interpreted as recording the data)], and ii) sending a transaction proposal to the blockchain node for a record associated with the service request to be stored in the blockchain [The computer processes include receiving over the network, by the host computing device from the renter computing device, a storage contract proposal; sending over the network, by the host computing device to the renter computing device, an acceptance of the storage contract proposal; and making a determination if the blockchain has received from the renter computing device a signed storage contract and has stored the contract,]. However Padilha does not disclose wherein the storage node is configured to store off-chain data to be restored to original data by the service server. On the other hand Pinski discloses wherein the storage node is configured to store off-chain data to be restored to original data by the service server [FIG. 12 illustrates an off-chain part for the object storage node in a bank, paragraph 24]. Therefore it would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Padilha and Pinski in order to prevent fraudulent transactions made to the bank core system, as such entries not exists on the blockchain. The consumer 

As per claim 2, Padilha discloses wherein the service server does not access or record the off-chain data if the record associated with the service request is not stored in the blockchain [to identify members permitted to access data that the renter has stored on the host, Fig. 15].

As per claim 3, Padilha discloses wherein the first request is a read request or a download request of the original data; and the service server, upon receiving the first request, restores the original data using both the off-chain data stored in the storage node and data stored in the blockchain [The renter 110 sends a download contract proposal to the host 105, which the host 105 is free to accept or reject. If the download contract proposal is rejected, the host 105 may indicate the reason (e.g., the offer validity is too small or too large). If the download contract proposal is accepted, the host 105 must generate and add to the download contract proof-of-storage and a symmetric download key SK, sign the download contract, and return the download contract to the renter 110. The renter 110 then adds its signature to the signed download contract, and submits the download contract to the Blockchain 130, col. 24, line 16].
As per claim 6, Padilha discloses wherein the service server performs a plurality of times of sending the transaction proposal to the blockchain node if the service request is a registration request of new data [After the renter 110 selects a host 105, the renter 110 prepares and sends a storage contract proposal to the selected host 105 (process 415). The storage contract proposal may include any of the terms described above as an input to the PUT protocol. The renter 110 waits for a response from the host 105 (process 420). The renter 110 may receive a rejection of its storage contract proposal, which may include a reason for the rejection, col. 17, line 65].
As per claim 8, Padilha discloses wherein the service server, when the service request is a registration request of new data or an update request of existing data, sends off-chain data to be recorded/updated in the storage node to the storage node only if it is possible to determine an agreement success by using a response to the transaction proposal [Because the received data may be encrypted, the renter 110 accesses a key SK posted to the Blockchain 130 by the host 105 (process 1045). The renter 110 determines if the key SK is valid (process 1050). For example, the renter 110 may attempt to decrypt a chunk of the data downloaded from the host 105. If this attempt successfully yields a portion of the renter's 110 desired data, the key SK is valid, and the renter 110 continues to decrypt the data. However, if the decryption attempt fails to yield a valid result, the renter 110 can prepare and submit a dispute to the Blockchain 130 (process 1055). In some embodiments, the renter 110 can be awarded a refund for the host's 105 failure to perform the terms of the download contract, col. 25, line 33].

As per claim 9, Padilha disclosess wherein the service server generates the off-chain data using the new data received from the client or updated existing data, and sends the generated off-chain data to the storage node [The renter 110 may receive a rejection of the repair contract proposal, revise the proposal according to the reason(s) given by the sentinel 113, and send an updated proposal, Fig. 17].
Claim 17 is rejected under 35 USC 103(a) as being un-patentable over Pinski et al. (US 20190087892 A1) (hereinafter Pinski) in view of Sabourin (US 20190303031 A1) (hereinafter Sabourin).
As per claim 17, the rejection of claim 17 is incorporated by claim 13 above. However the Pinski does not disclose wherein if a type of the sharing is fork, forked original data is recorded in the blockchain as independent data of the second institution. On the other hand, Sabourin discloses wherein if a type of the sharing is fork, forked original data is recorded in the blockchain as independent data of the second institution [The collection state stored in blob #3 also reflects that the last fork object (OType #−5) is fork #3. At this point, the collection 80 includes two sub-collections (the sub-collection of the original collection and the sub-collection of fork #3), both sharing objects #1 and #2, but with the sub-collection of fork #3 having a larger object tree (i.e. also including object #4), Fig. 7a]. Therefore it would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Pinski and Sabourin in order to preventing large amounts of data to be retrieved at the same time metadata or index information is retrieved. The security is increased during storage.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 13-14 are rejected under 35 USC 102(a)(1) as being anticipated by Pinski et al. (US 20190087892 A1) (hereinafter Pinski).
As per claim 13, Pinski discloses a first blockchain node of a first institution configured to store a blockchain recording on-chain data; a second blockchain node of a second institution configured to store the blockchain; a first storage node dedicated to a first organization for storing off-chain data of the first
institution for the blockchain; and a second storage node dedicated to a second organization for storing off-chain data of the second institution for the blockchain, wherein a blockchain node of the first institution and a blockchain node of the second institution are connected by the same channel; and the first blockchain node queries the first storage node, and the second blockchain node
queries the second storage node [FIG. 12 illustrates an off-chain part 420 for the object storage node in a bank 153, in accordance with an example implementation. Off-chain part 420 contains digital evidence body data 352. In this example implementation, the request I/F 151 constructs off-chain part 420 from the digital evidence metadata 351 in the consent information 300 and stores the off-chain part 420 into object storage node 153 in bank. The storing behavior can be replaced with a request to object storage node 243 in notation system if the object storage node 153 and 243 are configured as client-server model. After the off-chain part 420 is stored, the request I/F 151 constructs on-chain part from the consent information 300 and the logical location of the off-chain part 420 in object storage node 153, which is provided by the object storage node 153 after the successful storing of off-chain part 420. Then, the request I/F 151 stores the on-chain data 410 into the blockchain network through the blockchain node 152. The procedures to store the on-chain part 410 into blockchain network may also involve a process to confirm that the on-chain part 410 is accepted and validated by the other nodes in the blockchain network so that the on-chain part 410 is confirmed to be stable in the blockchain network Fig. 12, paragraph 61].

As per claim 14, Pinski discloses wherein the first storage node sends only some data of off-chain data stored in the first storage node, which is set to be shared with the second institution, to the second storage node [the consent record DB node 240 is configured to contain both object storage node 242 and blockchain node 243, the request I/F 241 searches the on-chain parts of the consent records from the blockchain node 233 which meets the query, gathers off-chain parts pointed by the reference to off-chain part 411 from the object storage node 242, and then combines the parts and responds to the request with the combined consent records, paragraph 65].

Allowable Subject Matter
Claims 4-5, 7, 10-12, 15-16 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOOSHA ARJOMANDI whose telephone number is (571)272-9784.  The examiner can normally be reached on (571)272-9784.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Robert Beausoliel can be reached on (571)272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
August 12, 2021
/NOOSHA ARJOMANDI/Primary Examiner, Art Unit 2167